Exhibit 10.1

THE TIMKEN COMPANY

1996 DEFERRED COMPENSATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2010)

The Timken Company (the “Company”) hereby amends and restates, effective
December 31, 2010, its 1996 Deferred Compensation Plan (the “Plan”), which was
originally established on November 3, 1995, amended and restated effective as of
April 20, 1999, further amended by Amendment No. 1 and No. 2, and amended and
restated effective as of December 31, 2008. The Plan provides key executives
with the opportunity to defer base salary, incentive compensation payments
payable in cash or Common Shares, and certain Company contributions, in
accordance with the provisions set forth below.

ARTICLE I

DEFINITIONS

For the purposes of the Plan, the following words and phrases shall have the
meanings indicated in this Article I. Certain other words and phrases are
defined throughout the Plan and shall have the meaning so ascribed to them.

1. “Account” shall mean a bookkeeping account maintained on behalf of each
Participant pursuant to Section 4 of Article II that is comprised of the Base
Salary Subaccount that is credited with Base Salary deferred by a Participant,
the Incentive Compensation Subaccount that is credited with cash Incentive
Compensation deferred by a Participant, a Vested Excess Core Contribution
Subaccount that is credited with Vested Excess Core Contributions deferred by a
Participant, and an Unvested Excess Core Contributions Subaccount that is
credited with Unvested Excess Core Contributions deferred (or deemed deferred)
by a Participant. A separate subaccount shall be maintained for Incentive
Compensation payable in the form of Common Shares. A Participant’s Account(s)
shall be

 



--------------------------------------------------------------------------------

further divided into the following subaccounts: (a) a “Pre-2005 Subaccount” for
amounts deferred by a Participant as of December 31, 2004 (and earnings and
losses thereon) as determined under Treasury Regulation Section 1.409A-6(a) or
any successor provision, and (b) a “Post-2004 Subaccount” for amounts deferred
for purposes of Section 409A of the Code by a Participant after December 31,
2004 (and earnings and losses thereon). Amounts in the Pre-2005 Subaccounts are
intended to qualify for “grandfathered” status pursuant to Treasury Regulation
Section 1.409A-6(a) and therefore they shall be subject to the terms and
conditions specified in the Plan as in effect prior to January 1, 2005. A
Participant’s Account(s) shall be credited with earnings as described in
Section 4 of Article II of the Plan.

2. “Base Salary” shall mean the annual fixed or base compensation, payable
monthly or otherwise to a Participant.

3. “Beneficiary” or “Beneficiaries” shall mean the person or persons designated
by a Participant in accordance with the Plan to receive payment of the remaining
balance of the Participant’s Account(s) in the event of the death of the
Participant prior to receipt of the entire amount credited to the Participant’s
Account(s).

4. “Board” shall mean the Board of Directors of the Company.

5. “Code” shall mean the Internal Revenue Code of 1986, as amended.

6. “Change in Control” shall mean that:

(i) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51 percent of the
outstanding securities entitled to vote generally in the election of directors
or other capital interests of the acquiring corporation or entity is owned,
directly or indirectly, by the shareholders of the Company generally prior to
the transaction; or

 

- 2 -



--------------------------------------------------------------------------------

(ii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report thereto), as promulgated pursuant to the Securities
Exchange Act of 1934 (the “Exchange Act”), disclosing that any person (as the
term “person” is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act) has become the beneficial owner (as the term “beneficial owner” is defined
under Rule 13d-3 or any successor rule or regulation thereto under the Exchange
Act) of securities representing 30 percent or more of the combined voting power
of the then-outstanding voting securities of the Company; or

(iii) The Company shall file a report or proxy statement with the Securities and
Exchange Commission (the “SEC”) pursuant to the Exchange Act disclosing in
response to Item 1 of Form 8-K thereunder or Item 5(f) of Schedule 14A
thereunder (or any successor schedule, form, report or item thereto) that a
change in control of the Company has or may have occurred, or will or may occur
in the future, pursuant to any then-existing contract or transaction; or

(iv) The individuals who constituted the Board at the beginning of any period of
two consecutive calendar years cease for any reason to constitute at least a
majority thereof unless the nomination for election by the Company’s
shareholders of each new member of the Board was approved by a vote of at least
two-thirds of the members of the Board still in office who were members of the
Board at the beginning of any such period.

7. “Committee” shall mean the Compensation Committee of the Board or such other
Committee as may be authorized by the Board to administer the Plan.

 

- 3 -



--------------------------------------------------------------------------------

8. “Common Shares” shall mean shares of common stock without par value of the
Company or any security into which such Common Shares may be changed by reason
of any transaction or event of the type referred to in Section 8 of Article II
of the Plan.

9. “Company” shall mean The Timken Company and its successors, including,
without limitation, the surviving corporation resulting from any merger or
consolidation of The Timken Company with any other corporation or corporations.

10. “Deferral Election” shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Company that indicates the
percentage or dollar amount of his or her Base Salary, Incentive Compensation
and/or Excess Core Contributions that is or will be deferred under the Plan for
the Deferral Period.

11. “Deferral Period” shall mean the Year that commences after each Election
Filing Date, provided that a Deferral Period with respect to Performance Units
and Restricted Stock Units granted under the Long-Term Incentive Plans may be a
period of more than one Year.

12. “Election Agreement” shall mean an agreement in the form that the Company
may designate from time to time that is consistent with the terms of the Plan.

13. “Election Filing Date” shall mean December 31 of the Year immediately prior
to the first day of the Year (or other Deferral Period described in Section 11
of this Article) for which Base Salary, Incentive Compensation and/or Excess
Core Contributions would otherwise be earned.

14. “Eligible Associate” shall mean an associate of the Company (or a Subsidiary
that has adopted the Plan) who meets the requirements of the following clauses
(i) and (ii):

 

- 4 -



--------------------------------------------------------------------------------

(i) the associate is a participant in the Management Performance Plan or the
Senior Executive Management Performance Plan of the Company, and

(ii) the associate is a “highly compensated employee” within the meaning of
Section 414(q) of the Code (determined in the same manner determined under the
tax-qualified defined contribution plan in which the associate is a participant,
if applicable to such plan).

15. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

16. “Excess Core Contributions” shall mean “Excess Company Contributions” (other
than the Company contributions that are made with respect to a Participant’s
“Excess Deferrals”) as defined in The Timken Company Post-Tax Savings Plan.

17. “Forfeitable Right” shall mean the right to payment of Base Salary,
Incentive Compensation and/or Excess Core Contributions in a subsequent year
that is subject to a forfeiture condition requiring the Eligible Associate to
remain an associate with the Company or a Subsidiary through at least the
12-month anniversary of the date on which the Eligible Associate obtains the
legally binding right to the Forfeitable Right. For purposes of this
Section 1.17 and Section 2(ii)(3), a Forfeitable Right will be considered to be
subject to a forfeiture condition even if such right to payment could become
nonforfeitable upon death, disability (as defined in Treasury Regulation
Section 1.409A-3(i)(4)), or a change in control event (as defined in Treasury
Regulation Section 1.409A-3(i)(5)).

18. “Forfeitable Rights Filing Date” shall mean the date that is 30 days after
the date an Eligible Associate first obtains a legally binding right to a
Forfeitable Right.

 

- 5 -



--------------------------------------------------------------------------------

19. “Incentive Compensation” shall mean (i) cash incentive compensation earned
as an associate pursuant to an incentive compensation plan now in effect or
hereafter established by the Company, including, without limitation, the
Management Performance Plan, the Long-Term Incentive Plans, and “Excess
Deferrals” and “Excess Company Contributions” (other than Excess Core
Contributions) as defined in The Timken Company Post-Tax Savings Plan and
(ii) incentive compensation payable in the form of Common Shares pursuant to the
Long-Term Incentive Plans (other than restricted shares or options) or any
similar plan approved by the Committee for purposes of the Plan.

20. “Incentive Filing Date” shall mean the date six months prior to the end of a
performance period with respect to which certain Incentive Compensation is
earned.

21. “Long-Term Incentive Plans” shall mean The Timken Company Long-Term
Incentive Plan or other similar long-term incentive plans, as amended from time
to time.

22. “Participant” shall mean any Eligible Associate who has at any time elected
to defer the receipt of Base Salary, Incentive Compensation, or Excess Core
Contributions in accordance with the Plan.

23. “Payment Election” shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Company that indicates the time of
the commencement of a payment and the form of a payment of that portion of the
Participant’s Base Salary, Incentive Compensation and/or Excess Core
Contributions that is deferred pursuant to a Deferral Election under the Plan.

24. “Plan” shall mean this deferred compensation plan, which shall be known as
the 1996 Deferred Compensation Plan for The Timken Company.

 

- 6 -



--------------------------------------------------------------------------------

25. “Specified Employee” shall mean a “specified employee” with respect to the
Company (or a controlled group member) determined pursuant to procedures adopted
by the Company in compliance with Section 409A of the Code and Treasury
Regulation Section 1.409A-1(i) or any successor provision.

26. “Subsidiary” shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest and directly or indirectly owns or
controls more than 50 percent of the total combined voting or other
decision-making power.

27. “Termination of Employment” means a separation from service within the
meaning of Treasury Regulation Section 1.409A-1(h)(1).

28. “Unforeseeable Emergency” means an event that results in severe financial
hardship to a Participant resulting from (a) an illness or accident of the
Participant or his or her spouse, dependent (as defined in Section 152(a) of the
Code), or Beneficiary, (b) loss of the Participant’s property due to casualty,
or (c) other similar extraordinary and unforeseeable circumstances arising as of
result of events beyond the control of the Participant.

29. “Unvested Excess Core Contribution” shall mean an Excess Core Contribution
made with respect to an Eligible Associate who has less than three Years of
Service as of the date such contribution is made.

30. “Vested Excess Core Contribution” shall mean an Excess Core Contribution
made with respect to an Eligible Associate who has at least three Years of
Service as of the date such contribution is made.

31. “Year” shall mean a calendar year.

 

- 7 -



--------------------------------------------------------------------------------

32. “Years of Service” shall mean “Years of Service” as defined in and
determined under The Timken Company Savings and Investment Plan.

ARTICLE II

ELECTION TO DEFER

1. Eligibility. An Eligible Associate may make an annual Deferral Election to
defer receipt of all or a specified part of his or her Base Salary, Incentive
Compensation, or Vested or Unvested Excess Core Contributions for any Deferral
Period in accordance with Section 2 of this Article. Subject to Section 3(iv) of
this Article, an Eligible Associate who makes a Deferral Election must also make
a Payment Election with respect to the amount deferred in accordance with
Section 3 of this Article. An Eligible Associate’s entitlement to defer shall
cease on the last day of the Deferral Period in which he or she ceases to be an
Eligible Associate.

2. Deferral Elections. All Deferral Elections, once effective, shall be
irrevocable, shall be made on an Election Agreement filed with the Director –
Total Rewards of the Company (or other Company administrative representative as
may be designated by the Committee), and shall comply with the following
requirements:

(i) The Deferral Election on the Election Agreement shall specify the percentage
or the dollar amount of a Participant’s Base Salary, Incentive Compensation
and/or Excess Core Contributions that is to be deferred.

(ii) The Deferral Election shall be made by, and shall be effective as of, the
applicable Election Filing Date, except as provided in the following clauses
(1), (2), or (3):

 

- 8 -



--------------------------------------------------------------------------------

(1) To the extent permitted by Section 409A of the Code, the Company may permit
Eligible Associates to make a Deferral Election with respect to Incentive
Compensation that constitutes “performance-based compensation” (within the
meaning of Section 409A(a)(4)(B)(iii) of the Code) at a time later than the
Election Filing Date but no later than the Incentive Filing Date, and in such
event, the Deferral Election shall be effective as of such Incentive Filing
Date. If Incentive Compensation with respect to which an Eligible Associate has
made a Deferral Election under this Section 2(ii)(1) is paid without
satisfaction of the applicable performance criteria upon death, disability (as
defined in Treasury Regulation Section 1.409A-1(e)(1)), or a change in control
event (as defined in Treasury Regulation Section 1.409A-3(i)(5)(i)), such
Deferral Election will only be given effect if the Deferral Election could have
been made pursuant to a provision of the Plan other than this Section 2(ii)(1).

(2) An employee who first becomes an Eligible Associate during the course of a
Year, rather than as of the applicable Election Filing Date, may make a Deferral
Election with respect to Base Salary, Incentive Compensation and/or Excess Core
Contributions within thirty days following the date the employee first becomes
eligible to participate in the Plan. Such Deferral Election shall be effective
on the date made and, unless Section 2(ii)(1) or 2(ii)(3) applies, shall be
effective with regard to Base Salary, Incentive Compensation and/or Excess Core
Contributions (whichever is elected for deferral by the Participant) earned
during such Year following the filing of the Election Agreement with the
Company, as determined pursuant to the pro-ration method permitted under
Section 409A of the Code. For purposes of the preceding sentence, where an
individual has ceased being eligible to participate in the Plan (other than the
accrual of earnings),

 

- 9 -



--------------------------------------------------------------------------------

regardless of whether all amounts deferred under the Plan have been paid, and
subsequently becomes eligible to participate in the Plan again, the individual
shall be treated as being initially eligible to participate in the Plan if the
individual had not been eligible to participate in the Plan (other than the
accrual of earnings) at any time during the twenty-four month period ending on
the date the individual again becomes eligible to participate in the Plan.

(3) To the extent permitted by Section 409A of the Code, the Company may permit
an Eligible Associate to make a Deferral Election with respect to a Forfeitable
Right no later than the Forfeitable Rights Filing Date so long as such
Forfeitable Right remains subject to a forfeiture condition through the 12-month
anniversary of the date on which the Eligible Associate makes such Deferral
Election. In such event, the Deferral Election shall be effective as of such
Forfeitable Rights Filing Date. If a Forfeitable Right with respect to which an
Eligible Associate has made a Deferral Election under this Section 2(ii)(3)
becomes nonforfeitable upon death, disability (as defined in Treasury Regulation
Section 1.409A-3(i)(4)), or a change in control event (as defined in Treasury
Regulation Section 1.409A-3(i)(5)) prior to the 12-month anniversary of the date
on which the Eligible Associate made such Deferral Election, such Deferral
Election will only be given effect if the Deferral Election could have been made
pursuant to a provision of the Plan other than this Section 2(ii)(3).

(iii) Notwithstanding the foregoing provisions of Section 2 of this Article, an
Eligible Associate with less than three Years of Service as of the date of an
Excess Core Contribution shall elect, or (in the absence of a properly filed
Election Agreement shall

 

- 10 -



--------------------------------------------------------------------------------

be deemed to have elected), to defer all of his or her Unvested Excess Core
Contribution for a Year (and any Election Agreement to the contrary shall be
disregarded and treated as not properly filed hereunder).

(iv) Subject to Section 3(iv) of this Article, in order to revoke or modify a
Deferral Election with respect to Base Salary, Incentive Compensation and/or
Excess Core Contributions for any particular Year, a revocation or modification
must be delivered to the Director – Total Rewards of the Company (or other
Company administrative representative as was previously designated by the
Committee) prior to the Election Filing Date, Forfeitable Rights Filing Date or
the Incentive Filing Date (as applicable).

3. Payment Elections. Subject to Sections 3(iv), 5, 6, and 7 of this Article,
all Payment Elections are irrevocable, shall be made on an Election Agreement
filed with the Director – Total Rewards of the Company (or other Company
administrative representative as may be designated by the Committee), and shall
comply with the following requirements:

(i) Each Participant shall make a separate Payment Election with respect to his
or her Base Salary, Incentive Compensation, and Excess Core Contributions that
the Participant defers for the Deferral Period pursuant to the applicable
Deferral Election.

(ii) Each Payment Election shall contain the Participant’s elections regarding
the time at which the payment of amounts deferred pursuant to the specific
Deferral Election shall commence.

(1) A Participant may elect to commence payment upon either (A) the date the
Participant incurs a Termination of Employment for any reason (other than by
reason of death), including, without limitation, by reason of

 

- 11 -



--------------------------------------------------------------------------------

retirement or (B) the date otherwise specified by the Participant in the
Election Agreement, including a date determined by reference to the date the
Participant incurs a Termination of Employment for any reason (other than by
reason of death), including, without limitation, by reason of retirement;
provided, however, that with respect to the deferral of any Unvested Excess Core
Contributions, payment shall not commence any sooner than the date on which the
Eligible Associate has achieved three Years of Service.

(2) Subject to Section 3(vi) of this Article, payments made in accordance with
the Participant’s election under Section 3(ii)(1)(A) of this Article shall be
paid or commence to be paid within 90 days following the Termination of
Employment and payments made in accordance with the Participant’s election under
Section 3(ii)(1)(B) of this Article shall be paid or commence to be paid within
90 days following the date specified in the Election Agreement, provided that,
in either case, the Participant shall not have the right to designate the year
of payment.

(iii) Each Payment Election shall contain the Participant’s elections regarding
the form of payment of the amount of his or her Base Salary, Incentive
Compensation, and Excess Core Contributions that the Participant deferred for
the Deferral Period pursuant to his or her Deferral Election.

(1) A Participant may elect to receive payment in one of the following forms:
(A) a single, lump sum payment; (B) in a number of approximately equal quarterly
installments, not to exceed 40, as designated by the Participant in his or her
Election Agreement; or (C) subject to the approval of the

 

- 12 -



--------------------------------------------------------------------------------

Director—Total Rewards of the Company (or other Company administrative
representative as may be designated by the Committee) at the time the
Participant makes his or her Payment Election, pursuant to an alternate payment
schedule designated by the Participant in his or her Election Agreement.

(2) In the event that a Participant’s deferral of Base Salary, Incentive
Compensation, and Excess Core Contributions pursuant to his or her Payment
Election is payable in quarterly installments, all of the quarterly installments
during the installment period shall be approximately equal in amount. The amount
of the unpaid installment payments remaining in the Participant’s Account(s)
that is (a) attributable to the deferral of cash compensation shall continue to
bear interest as provided in Section 4(i) of this Article and (b) attributable
to the deferral of Incentive Compensation payable in the form of Common Shares
shall continue to be credited with dividends, distributions and interest thereon
as provided in Section 4(iv) of this Article.

(iv) If in the case of a Vested Excess Core Contribution an Eligible Associate
fails to timely file an Election Agreement, the Company, within 2  1/2 months
after the close of the Year during which the Vested Excess Core Contribution was
earned, shall pay to the Eligible Associate in a lump sum an amount equal to the
Vested Excess Core Contribution without interest. If in the case of an Unvested
Core Contribution an Eligible Associate fails to file properly an Election
Agreement, the Eligible Associate nevertheless shall be deemed as if the
Eligible Associate had timely filed an Election Agreement electing a lump sum
payment to be made within 2  1/2 months after the close of the Year during which
the Eligible Associate achieved three Years of Service, or if

 

- 13 -



--------------------------------------------------------------------------------

earlier, the close of the Year during which the Eligible Associate incurs a
Termination of Employment due to death, Disability (as defined in the Savings
and Investment Pension Plan) or Retirement (as defined in the Savings and
Investment Pension Plan).

(v) Subject to Section 3(iv) of this Article, if the Payment Elections are not
made by the applicable Election Filing Date, Forfeitable Rights Filing Date, or
Incentive Filing Date, as the case may be, or are insufficient to be deemed
effective as of such date, then a Participant’s Deferral Election shall be null
and void.

(vi) Notwithstanding the foregoing provisions of Section 3 of this Article, if
the Participant is a Specified Employee, then any payment on account of
Termination of Employment that was scheduled to commence during the six-month
period immediately following the Participant’s Termination of Employment shall
commence on the first day of the seventh month after such Termination of
Employment (or, if earlier, the date of death). Any payments on account of
Termination of Employment that are scheduled to be paid more than six months
after such Participant’s Termination of Employment shall not be delayed and
shall be paid in accordance with provisions of Section 3(iii) of this Article.

 

- 14 -



--------------------------------------------------------------------------------

4. Accounts.

(i) Cash compensation that a Participant elects to defer shall be treated as if
it were set aside in an Account on the date the Base Salary or Incentive
Compensation would otherwise have been paid to the Participant. The Base Salary
and Incentive Compensation Subaccounts will be credited with interest computed
quarterly (based on calendar quarters) on the lowest balance in such Subaccounts
during each quarter at such rate and in such manner as determined from time to
time by the Committee. Unless otherwise determined by the Committee, interest to
be credited hereunder shall be credited at the prime rate in effect according to
the Wall Street Journal on the last day of each calendar quarter plus one
percent. Interest for a calendar quarter shall be credited to the Base Salary
and Incentive Compensation Subaccounts as of the first day of the following
quarter.

(ii) An Excess Core Contribution that a Participant defers under the Plan shall
be treated as if it was credited to the Participant’s Account on the date the
Excess Core Contribution is made. An Excess Core Contributions Subaccount shall
be credited with interest computed quarterly (based on calendar quarters) on the
lowest balance in the Excess Core Contributions Subaccount during each quarter
at such rate and in such manner as determined from time to time by the
Committee. Unless otherwise determined by the Committee, interest to be credited
hereunder shall be credited at the prime rate in effect according to the Wall
Street Journal on the last day of each calendar quarter plus one percent.
Interest for a calendar quarter shall be credited to the Excess Core
Contributions Subaccount as of the first day of the following quarter.

 

- 15 -



--------------------------------------------------------------------------------

(iii) If as of the date of a Participant’s Termination of Employment the
Participant has not achieved three Years of Service, the Participant shall
forfeit his or her Unvested Excess Core Contributions Subaccount, including any
interest credited to such Subaccount. Notwithstanding the preceding sentence, a
Participant shall not forfeit his or her Unvested Excess Core Contributions
Subaccount if the Participant’s Termination of Employment is due to death,
Disability (as defined in the Savings and Investment Pension Plan) or Retirement
(as defined in the Savings and Investment Pension Plan).

(iv) Incentive Compensation payable in the form of Common shares that a
Participant elects to defer shall be reflected in a separate Account, which
shall be credited with the number of Common Shares that would otherwise have
been issued or transferred and delivered to the Participant. Such Account,
following any applicable vesting period, shall be credited from time to time
with amounts equal to dividends or other distributions paid on the number of
Common Shares reflected in such Account, and such Account shall be credited with
interest on cash amounts credited to such Account from time to time in the
manner provided in Subsection (i) above.

(v) Except as described in Section 4(iii) of this Article, a Participant’s
Account shall be nonforfeitable.

5. Death of a Participant. In the event of the death of a Participant, the
amount of the Participant’s Account(s) shall be paid to the Beneficiary or
Beneficiaries designated in a writing on a form that the Company may designate
from time to time (the “Beneficiary Designation”), in a lump sum within 90 days
of the day of death; provided that the Beneficiary or Beneficiaries shall not
have the right to designate the year of payment. A Participant’s Beneficiary
Designation may be changed at any time prior to his or her death by the

 

- 16 -



--------------------------------------------------------------------------------

execution and delivery of a new Beneficiary Designation. The Beneficiary
Designation on file with the Company that bears the latest date at the time of
the Participant’s death shall govern. In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account(s) shall be paid to the Participant’s estate
in a lump sum within 90 days of the day of death; provided that the
representative of the estate shall not have the right to designate the year of
payment. In the event of the death of the Beneficiary or Beneficiaries after the
death of a Participant, the remaining amount of the Account(s) shall be paid in
a lump sum to the estate of the last Beneficiary to receive payments within 90
days of the day of death; provided that the representative of the estate shall
not have the right to designate the year of payment.

6. Small Payments. Notwithstanding the foregoing provisions of this Article II,
if upon the applicable distribution date the Participant’s total balance in his
or her Account(s), in addition to the balances and accounts under and any other
agreements, methods, programs, plans or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan with the account balances under the Plan
under Treasury Regulation Section 1.409A-1(c)(2) (the “Aggregate Account
Balance”), is less than $5,000, then the amount of the Participant’s Aggregate
Account Balance may, at the discretion of the Company, be paid in a lump sum.

7. Accelerations. Notwithstanding the foregoing provisions of this Article II:

(i) If a Change in Control occurs, the total amount of each Participant’s Base
Salary Subaccount, Incentive Compensation Subaccount, and Vested Excess Core
Contribution Subaccount shall immediately be paid to the Participant in the form
of a single, lump sum payment, provided that if such Change in Control does not
constitute a

 

- 17 -



--------------------------------------------------------------------------------

“change in the ownership or effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation
Section 1.409A-3(i)(5), or any successor provision, then payment shall be made,
to the extent necessary to comply with the provisions of Section 409A of the
Code, to the Participant on the date (or dates) the Participant would otherwise
be entitled to a distribution (or distributions) in accordance with the
provisions of the Plan.

(ii) In the event of an Unforeseeable Emergency and at the request of a
Participant or Beneficiary, the Committee may in its sole discretion accelerate
the payment to the Participant or Beneficiary of all or a part of his or her
Account(s). Payments of amounts as a result of an Unforeseeable Emergency may
not exceed the amount necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution(s), after taking into account the extent to which the hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).

8. Adjustments. The Committee may make or provide for such adjustments in the
numbers of Common Shares credited to Participants’ Account, and in the kind of
shares so credited, as the Committee in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
the rights of Participants that otherwise would result from (i) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (ii) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of

 

- 18 -



--------------------------------------------------------------------------------

assets, issuance of rights or warrants to purchase securities, or (iii) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for any or all Common
Shares deliverable under the Plan such alternative consideration as it, in good
faith, may determine to be equitable in the circumstances.

9. Fractional Shares. The Company shall not be required to issue any fractional
Common Shares pursuant to the Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.

ARTICLE III

ADMINISTRATION

1. Administration. The Company, through the Committee, shall be responsible for
the general administration of the Plan and for carrying out the provisions
hereof. The Committee shall have all such powers as may be necessary to carry
out the provisions of the Plan, including the power to (i) determine all
questions relating to eligibility for participation in the Plan and the amount
in the Account or Accounts of any Participant and all questions pertaining to
claims for benefits and procedures for claim review, (ii) resolve all other
questions arising under the Plan, including any questions or construction, and
(iii) take such further action as the Company shall deem advisable in the
administration of the Plan. The actions taken and the decisions made by the
Committee hereunder shall be final and binding upon all interested parties. It
is intended that all Participant elections hereunder shall comply with
Section 409A of the Code. The Committee is authorized to adopt rules or
regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply with the requirements thereof (including any transition
rules thereunder).

 

- 19 -



--------------------------------------------------------------------------------

2. Claims Procedures. Whenever there is denied, whether in whole or in part, a
claim for benefits under the Plan filed by any person (herein referred to as the
“Claimant”), the Committee shall transmit a written notice of such decision to
the Claimant within 90 days of receiving the claim from the Claimant, which
notice shall be written in a manner calculated to be understood by the Claimant
and shall contain a statement of the specific reasons for the denial of the
claim, a reference to the relevant Plan provisions, a description and
explanation of additional information needed, and a statement advising the
Claimant that, within 60 days of the date on which he or she receives such
notice, he or she may obtain review of such decision in accordance with the
procedures hereinafter set forth. Within such 60-day period, the Claimant or the
Claimant’s authorized representative may request that the claim denial be
reviewed by filing with the Committee a written request therefor, which request
shall contain the following information:

(i) the date on which the Claimant’s request was filed with the Committee;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Committee shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph;

(ii) the specific portions of the denial of the claim which the Claimant
requests the Committee to review;

(iii) a statement by the Claimant setting forth the basis upon which the
Claimant believes the Committee should reverse the previous denial of the
Claimant’s claim for benefits and accept the claim as made; and

 

- 20 -



--------------------------------------------------------------------------------

(iv) any written material (offered as exhibits) which the Claimant desires the
Committee to examine in its consideration of the Claimant’s position as stated
pursuant to clause (iii) above.

Within 60 days of the date determined pursuant to clause (i) above, the
Committee shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits. Within 60 days of the date of such hearing, the
Committee shall render its written decision on review, written in a manner
calculated to be understood by the Claimant and including the reasons and Plan
provisions upon which its decision was based, a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents and other information relevant to the claim, and a
statement describing the Claimant’s right to bring an action under
Section 502(a) of ERISA.

ARTICLE IV

AMENDMENT AND TERMINATION

The Company reserves the right to amend or terminate the Plan at any time by
action of the Board; provided, however, that no such action shall adversely
affect any Participant or Beneficiary who has an Account, or result in the
acceleration of payment of the amount of any Account (except as otherwise
permitted under the Plan), without the consent of the Participant or
Beneficiary; (provided, however, that the consent requirement of Participants or
Beneficiaries to certain actions shall not apply to any amendment or termination
made by the Company pursuant to Section 8(iii) of Article V). Notwithstanding
the preceding sentence, the Committee, in its sole discretion, may terminate the
Plan to the extent and in circumstances described in Treasury Regulation
Section 1.409A-3(j)(4)(ix), or any successor provision.

 

- 21 -



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

1. Non-alienation of Deferred Compensation. Except as permitted by the Plan and
subject to Section 8(ii) of this Article V, no right or interest under the Plan
of any Participant or Beneficiary shall, without the written consent of the
Company, be (i) assignable or transferable in any manner, (ii) subject to
alienation, anticipation, sale, pledge, encumbrance, attachment, garnishment or
other legal process or (iii) in any manner liable for or subject to the debts or
liabilities of the Participant or Beneficiary.

2. Participation by Associates of Subsidiaries. An Eligible Associate who is
employed by a Subsidiary and elects to participate in the Plan shall participate
on the same basis as an associate of the Company. The Account or Accounts of a
Participant employed by a Subsidiary shall be paid in accordance with the Plan
solely by such Subsidiary to the extent attributable to Base Salary or Incentive
Compensation that would have been paid by such Subsidiary in the absence of
deferral pursuant to the Plan.

3. Interest of Associate. The obligation of the Company under the Plan to make
payment of amounts reflected in an Account merely constitutes the unsecured
promise of the Company to make payments from its general assets or in the form
of its Common Shares, as the case may be, as provided herein, and no Participant
or Beneficiary shall have any interest in, or a lien or prior claim upon, any
property of the Company. Further, no Participant or Beneficiary shall have any
claim whatsoever against any Subsidiary for amounts reflected in an Account.
Nothing in the Plan shall be construed as guaranteeing future employment to
Eligible Associates and nothing in the Plan shall be considered in any manner a
contract of employment. It is the intention of the Company that the Plan be
unfunded for tax purposes of Title I of ERISA. The Company may create a trust to
hold funds, Common Shares or other securities to be used in

 

- 22 -



--------------------------------------------------------------------------------

payment of its obligations under the Plan, and may fund such trust; provided,
however, that any funds contained therein shall remain liable for the claims of
the Company’s general creditors and provided, further, that no amount shall be
transferred to trust if, pursuant to Section 409A of the Code, such amount
would, for purposes of Section 83 of the Code, be treated as property
transferred in connection with the performance of services.

4. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any Subsidiary or the officers, employees or
directors of the Company or any Subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.

5. Severability. The invalidity and unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.

6. Governing Law. Except to the extent preempted by federal law, the provisions
of the Plan shall be governed and construed in accordance with the laws of the
State of Ohio.

7. Relationship to Other Plans. The Plan is intended to serve the purposes of
and to be consistent with the Long-Term Incentive Plans and any similar plan
approved by the Committee for purposes of the Plan. The issuance or transfer of
Common Shares pursuant to the Plan shall be subject in all respects to the terms
and conditions of the Long-Term Incentive Plans and any other such plan. Without
limiting the generality of the foregoing, Common Shares credited to the
Account(s) of Participants pursuant to the Plan as Incentive Compensation shall
be taken into account for purposes of Section 3 of the Long-Term Incentive Plans
(Shares Available Under the Plans) and for purposes of the corresponding
provisions of any other such plan.

 

- 23 -



--------------------------------------------------------------------------------

8. Compliance with Section 409A of the Code.

(i) To the extent applicable, it is intended that the Plan (including all
amendments thereto) comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participant or a Beneficiary. The Plan shall be administered in a
manner consistent with this intent. In furtherance of, but without limiting the
generality of the foregoing, amounts in the Pre-2005 Subaccounts, which are
intended to qualify for “grandfathered” status pursuant to Treasury Regulation
Section 1.409A-6(a), shall not be subject to the provisions of Section 409A of
the Code and shall be governed by the terms and conditions specified in the Plan
as in effect prior to January 1, 2005.

(ii) Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment, provided that to the extent permitted by Section 409A of the Code,
payment of part or all of a Participant’s interest under the Plan may be made to
an individual other than the Participant to the extent necessary to fulfill a
domestic relations order as defined in Section 414(p)(1)(B) of the Code. Except
as permitted under Section 409A of the Code, any deferred compensation (within
the meaning of Section 409A of the Code) payable to a Participant or for a
Participant’s benefit under the Plan may not be reduced by, or offset against,
any amount owing by a Participant to the Company or any of its affiliates.

 

- 24 -



--------------------------------------------------------------------------------

(iii) Notwithstanding any provision of the Plan to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A of the Code,
the Company reserves the right to make amendments to the Plan as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a Participant shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on a Participant or for a Participant’s Account in connection with the Plan
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

9. Headings; Interpretation.

(i) Headings in the Plan are inserted for convenience of reference only and are
not to be considered in the construction of the provisions hereof.

(ii) Any reference in the Plan to Section 409A of the Code will also include any
applicable proposed, temporary, or final regulations or any other applicable
formal guidance promulgated with respect to such Section 409A of the Code by the
U.S. Department of Treasury or the Internal Revenue Service. Further, any
specific reference to a Code section or a Treasury Regulation section shall
include any successor provision of the Code or the Treasury Regulation, as
applicable.

(iii) For purposes of the Plan, the phrase “permitted by Section 409A of the
Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code.

 

- 25 -